DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 14 June 2022 and 11 January 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 10,241,528 B1 to Frader-Thompson et al. in view of US Pub. No. 2019/0249895 A1 to Weyant et al.
As per claim 1, the Frader-Thompson et al. reference discloses an apparatus for controlling electrical load on a power grid from a load facility using demand response, the apparatus comprising: a memory (see column 27 lines 38-42, “computer readable medium”) configured to store computer-readable program code (“one or more modules of computer program instructions”) for decision analysis of a specified time interval (see column 5 lines 6-9, “predetermined period of time”) for a demand-response (DR) event (“demand response event”); and a processor (see column 28 lines 10-14, “one or more programmable processors”) configured to access the memory (“computer readable medium”), and execute the computer-readable program code (“one or more modules of computer program instructions”) to cause the apparatus (see column 13 lines 50-55, “firm load dispatch system 200”) to at least make a decision (see column 14 lines 1-5, “option”) to participate in (“opt-in”) or opt out (“opt-out”) of the DR event (“demand response event”), including the apparatus (“firm load dispatch system 200”) at least: receive values of variables that describe occupancy and usage of the load facility for one or more time intervals, the variables correlated with the electrical load of the load facility for the one or more time intervals; apply the values to an algorithm that maps the variables to the decision to participate in or opt out of the DR event for the specified time interval; and automatically notify (see column 21 lines 57-60, “opt-out notifications”) an operator (see column 20 lines 23-25, “grid operator”) responsible for the DR event (“demand response event”) of the decision at least when the decision is to opt out (“opt-out setting 1032”).
The Frader-Thompson et al. reference does not expressly disclose the further limitations taught by the Weyant et al., namely: the apparatus (see Frader-Thompson et al., “firm load dispatch system 200”) at least: receive values of variables (see [0017], “plurality of demand response inputs”) that describe occupancy (“occupancy of the usage area”) and usage (see [0120], “energy usage”) of the load facility (“usage area”) for one or more time intervals (“time”), the variables (“plurality of demand response inputs”) correlated with the electrical load (“energy usage”) of the load facility (“usage area”) for the one or more time intervals (“time”); apply the values (“plurality of demand response inputs”) to an algorithm (see [0083], “algorithm”) that maps the variables (“plurality of demand response inputs”) to the decision (see Frader-Thompson et al., “option”) to participate in (“opt-in”) or opt out (“opt-out”) of the DR event (“demand response event”) for the specified time interval (“predetermined period of time”).
Before the invention was filed, it would have been obvious to a person of ordinary skill in the art to modify the control strategy parameters taught by the Frader-Thompson et al. reference with the plurality of demand response inputs taught by Weyant et al. reference.
One of ordinary skill in the art would have been motivated to modify the control strategy parameters with the plurality of demand response inputs to provide grid operators with more predictable control of load reduction achieved through demand response events.
As per claim 2, the Frader-Thompson et al. reference discloses the apparatus (“firm load dispatch system 200”) is caused to receive the values of the variables (“plurality of demand response inputs”) that further describe weather (see column 8 lines 18-22, “weather data 225”) at a location (see column 8 lines 57-61, “geographic locations at or near”) of the load facility (“usage area”) for the one or more time intervals (“predetermined period of time”).
As per claim 3, the Frader-Thompson et al. reference discloses the processor (“one or more programmable processors”) is configured to execute the computer-readable program code (“one or more modules of computer program instructions”) to cause the apparatus (“firm load dispatch system 200”) to further receive a request (see column 14 lines 5-9, “asked”) to participate in (“opt-in”) the DR event (“demand response event”) from the operator (“grid operator”), and the apparatus (“firm load dispatch system 200”) is caused to automatically notify (see column 14 lines 1-3, “notification”) the operator (“grid operator”) in response to the request (“asked”).
As per claim 4, the Frader-Thompson et al. reference discloses the values (“plurality of demand response inputs”) include at least one of observed values (see column 11 lines 13-14, “historical readings”) for one or more prior time intervals (see column 11 lines 35-40, “June through August, November through February”) that are prior to the specified time interval (“predetermined period of time”), or predicted values (see column 12 lines 31-33, “predictable and flat-shaped load reduction”) for the specified time interval (“duration”).
As per claim 5, the Frader-Thompson et al. reference discloses the apparatus (“firm load dispatch system 200”) is caused to receive the values of the variables (“plurality of demand response inputs”) that further describe weather (see column 8 lines 18-22, “weather data 225”) at a location (see column 8 lines 57-61, “geographic locations at or near”) of the load facility (“usage area”) for the one or more time intervals (“predetermined period of time”), and wherein the values (“plurality of demand response inputs”) include the observed values (“historical readings”) and the predicted values of the variables (“predictable and flat-shaped load reduction”) that describe the occupancy (see Weyant et al., “occupancy of the usage area”) and usage (see [0120], “energy usage”) of the load facility (“usage area”), and that further describe the weather (“weather data 225”) at the location (“geographic locations at or near”) of the facility (“usage area”), for the one or more prior time intervals (“June through August, November through February”) and the specified time interval (“predetermined period of time, duration”).
As per claim 11, the Frader-Thompson et al. reference discloses a method of controlling electrical load on a power grid from a load facility using demand response, the method comprising: accessing memory (see column 27 lines 38-42, “computer readable medium”) storing computer-readable program code (“one or more modules of computer program instructions”) for decision analysis of a specified time interval (see column 5 lines 6-9, “predetermined period of time”) for a demand-response (DR) event (“demand response event”); and executing the computer-readable program code (“one or more modules of computer program instructions”), via a processor (see column 28 lines 10-14, “one or more programmable processors”), to cause an apparatus (see column 13 lines 50-55, “firm load dispatch system 200”) to at least make a decision (see column 14 lines 1-5, “option”) to participate in (“opt-in”) or opt out (“opt-out”) of the DR event (“demand response event”), including the apparatus (“firm load dispatch system 200”) at least: receiving values of variables that describe occupancy and usage of the load facility for one or more time intervals, the variables correlated with the electrical load of the load facility for the one or more time intervals; applying the values to an algorithm that maps the variables to the decision to participate in or opt out of the DR event for the specified time interval; and automatically notifying (see column 21 lines 57-60, “opt-out notifications”) an operator (see column 20 lines 23-25, “grid operator”) responsible for the DR event (“demand response event”) of the decision at least when the decision is to opt out (“opt-out setting 1032”).
The Frader-Thompson et al. reference does not expressly disclose the further limitations taught by the Weyant et al., namely: the apparatus (see Frader-Thompson et al., “firm load dispatch system 200”) at least: receiving values of variables (see [0017], “plurality of demand response inputs”) that describe occupancy (“occupancy of the usage area”) and usage (see [0120], “energy usage”) of the load facility (“usage area”) for one or more time intervals (“time”), the variables (“plurality of demand response inputs”) correlated with the electrical load (“energy usage”) of the load facility (“usage area”) for the one or more time intervals (“time”); applying the values (“plurality of demand response inputs”) to an algorithm (see [0083], “algorithm”) that maps the variables (“plurality of demand response inputs”) to the decision (see Frader-Thompson et al., “option”) to participate in (“opt-in”) or opt out (“opt-out”) of the DR event (“demand response event”) for the specified time interval (“predetermined period of time”).
Before the invention was filed, it would have been obvious to a person of ordinary skill in the art to modify the control strategy parameters taught by the Frader-Thompson et al. reference with the plurality of demand response inputs taught by Weyant et al. reference.
One of ordinary skill in the art would have been motivated to modify the control strategy parameters with the plurality of demand response inputs to provide grid operators with more predictable control of load reduction achieved through demand response events.
As per claim 12, the rejection of claim 2 is incorporated and further claim 12 contains limitations recited in claim 2; therefore claim 12 is rejected under the same rational as claim 2.
As per claim 13, the rejection of claim 3 is incorporated and further claim 13 contains limitations recited in claim 3; therefore claim 13 is rejected under the same rational as claim 3.
As per claim 14, the rejection of claim 4 is incorporated and further claim 14 contains limitations recited in claim 4; therefore claim 14 is rejected under the same rational as claim 4.
As per claim 15, the rejection of claim 5 is incorporated and further claim 15 contains limitations recited in claim 5; therefore claim 15 is rejected under the same rational as claim 5.

Allowable Subject Matter
Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to automated demand response:
	USPN 11,255,562 B2 to Ho
	USPN 11,073,849 B1 to Frader-Thompson et al.
	USPN 9,153,001 B2 to Walter et al.
	USPN 8,626,354 B2 to Walter et al.
	US Pub. No. 2021/0123771 A1 to Vega et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        23 September 2022